ORDER

PER CURIAM.
Torin Tyrell Dyson appeals from the judgment of the Circuit Court of the City *616of St. Louis denying his Rule 29.15 motion for post-conviction relief after an eviden-tiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).